EXHIBIT 99.5 CORNERSTONE TOTAL RETURN FUND, INC. CORNERSTONE STRATEGIC VALUE FUND, INC. CORNERSTONE PROGRESSIVE RETURN FUND 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (513)587-3400 May 19, 2011 The invoice for the premium due on the fidelity bond, covering the period March 23, 2011 to March 23, 2012 for Cornerstone Total Return Fund, Inc., Cornerstone Strategic Value Fund, Inc., and Cornerstone Progressive Return Fund has been paid in full. /s/ Frank J. Maresca Frank J. Maresca Treasurer
